DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/949,220 of LV et al. for “SMART LOCK AND METHOD FOR AUTOMATICALLY LOCKING SMART LOCK” filed on March 21, 2020 has been examined.

Claims 1-20 are pending.
Drawings
Drawings Figures 1-8 submitted on March 21, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 01, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of LI et al. (U.S. Publication No. 2018/0044942 A1) hereinafter “Li” in view of the Applicant Submitted CHINESE Prior Art of JONG-KEUN PARK (CN No. 2692283 Y) hereinafter “Park”.
As to claim 11, Li discloses a smart door lock (smart door lock, shown in Figure 2 and described in Paragraphs 0052-0058 and 0107), comprising: an identification main control board 5, shown in Figure 2 and described in Paragraphs 0058 and 0107) configured to: obtain user information (user providing finger vein information and/or user entering a password, described in Paragraphs 0058 and 0107); and determine whether the user information passes a verification (main control board 5 can carry out identity verification according to the finger vein information [i.e. determine whether the user information passes a verification], described in Paragraph 0058); a sensing module including one or more sensors (Since Li’s discloses that the finger vein recognition device 6 collecting finger vein image, the disclosure [i.e. a sensing module including one or more sensors], described in Paragraphs 0107 and 0117); and a processing module (Since Li’s discloses that main control board 5 performs verification and as result the door lock is unlocked, the disclosure implies that the main control board 5 is also equivalent to the claimed a processing module) configured to: in response to a determination that the user information passes the verification (when it is determined that the verification is successful in both of the two modes (or successful in any one of the two modes), the door lock automatically unlocks, and the outside handle turns into an available state. At this time, the user can use the outside handle to open the door and enter the room, described in Paragraphs 0107), control the smart door lock to perform an unlock operation (when it is determined that the verification is successful in both of the two modes (or successful in any one of the two modes), the door lock automatically unlocks, described in Paragraphs 0107 and 0118); determine whether the door on which the smart door lock is installed has a preset action within a preset time period (when the door lock senses a lock cylinder retraction action which indicates that the user has closed the door, the door lock automatically locks 2 seconds later, described in Paragraph 0108); and in response to a determination that the door has the preset action within the preset time period (the door lock automatically locks 2 seconds later, and the outside handle turns into the unavailable state again, described in Paragraph 0108), control at least one component of the smart door lock to perform at least one operation (If the user does not close the door tightly (only the lock cylinder retraction is sensed in the lock cylinder monitoring mode, and it is not sensed that the lock cylinder returns within 2 seconds), a long prompt tone is emitted to remind the user to close the door tightly, described in Paragraph 0109).
But Li does not expressly disclose the claimed one or more sensors; and a processing module.
In the same field of endeavor, Park discloses a door lock, comprising: one or more sensors (a magnetic sensor 26, shown in Figures 1-2 and described in Paragraphs 0020-0022); and a processing module (a control device 24, shown in Figures 1-2 and described in Paragraphs 0020-0022).
Thus, given the smart door lock of Li and having the teaching of Park, it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to incorporate a sensor; and a processing module for door lock disclosed by Park into the smart door lock of Li, in order to have a smart door lock, comprising: an identification information verification module configured to: obtain user information; and determine whether the user information passes a verification; a sensing module including one or more sensors; and a processing module configured to: in response to a determination that the user information passes the verification, control 
As to claim 12, the combination of Li and Park as set forth above in into claim 11, further Li discloses wherein the preset action includes at least one of: an opening action, a closing action, or a holding action (described in Paragraphs 0107-0111).
As to claim 13, the combination of Li and Park as set forth above in into claim 12, further Li discloses wherein the preset action is an opening action or a closing action and wherein to control the at least one component of the smart door lock to perform the at least one operation, the processing module is configured to: control the smart door lock to perform a lock operation (described in Paragraphs 0107-0111).
As to claim 14, the combination of Li and Park as set forth above in into claim 12, further Li discloses wherein the preset action is a holding action and to control the at least one component of the smart door lock to perform the at least one operation, the processing module is configured to: control at least one of the one or more sensors to enter a sleep mode or a low-power mode (When the door lock is in the lock cylinder monitoring mode for continuous 5 seconds, the door lock enters the dormant mode again, described in Paragraph 0111); or control a communication module to generate a notification (described in Paragraphs 0111-0113) or an alarm (described in Paragraph 0114).
As to claim 15, the combination of Li and Park as set forth above in into claim 11, further Li discloses wherein to determine whether the door on which the smart door lock is installed has a preset action within a preset time period (When the door lock senses a lock cylinder retraction action which indicates that the user has closed the door, the door lock automatically locks 2 seconds later, and the outside handle turns into the unavailable state again, described in Paragraphs 0107-0114), the processing module is configured to control the smart door lock to: acquire, by the one or more sensors, sensor information of the door; and determine whether the door has the preset action within the preset time period according to the sensor information (If the user does not close the door tightly (only the lock cylinder retraction is sensed in the lock cylinder monitoring mode, and it is not sensed that the lock cylinder returns within 2 seconds), a long prompt tone is emitted to remind the user to close the door tightly, described in Paragraphs 0107-0114).
As to claim 16, the combination of Li and Park as set forth above in into claim 11, further Li discloses wherein the one or more sensors include at least one of: an infrared sensor (infrared sensing device), a reed sensor, a contact sensor, a gyroscope sensor, an accelerometer, a geomagnetic sensor, a visual sensor, or a pressure sensor (described in Paragraphs 0040, 0047 and Claim 6).
As to claim 17, the combination of Li and Park as set forth above in into claim 15, further Li discloses wherein the sensor information includes at least one of: a state of a latch bolt, a state of a dead bolt, a state of a lever handle base, a state of a contact sensor, an air pressure inside the door, an air pressure outside the door, an angular described in Paragraphs 0107-0114).
As to claim 1, the claim recites a method that parallels the smart door lock of claim 11. Therefore, the analysis discussed above with respect to claim 11 also applies to claim 1. Accordingly, claim 1 is rejected by the combination of Li and Park under the same rationale as set forth above with respect to claim 11.
As to claim 2, the claim recites a method that parallels the smart door lock of claim 12. Therefore, the analysis discussed above with respect to claim 12 also applies to claim 2. Accordingly, claim 2 is rejected by the combination of Li and Park under the same rationale as set forth above with respect to claim 12.
As to claim 3, the claim recites a method that parallels the smart door lock of claim 13. Therefore, the analysis discussed above with respect to claim 13 also applies to claim 3. Accordingly, claim 3 is rejected by the combination of Li and Park under the same rationale as set forth above with respect to claim 13.
As to claim 4, the claim recites a method that parallels the smart door lock of claim 14. Therefore, the analysis discussed above with respect to claim 14 also applies to claim 4. Accordingly, claim 4 is rejected by the combination of Li and Park under the same rationale as set forth above with respect to claim 14.
As to claim 5, the claim recites a method that parallels the smart door lock of claim 14. Therefore, the analysis discussed above with respect to claim 14 also applies Li and Park under the same rationale as set forth above with respect to claim 14.
As to claim 6, the claim recites a method that parallels the smart door lock of claim 15. Therefore, the analysis discussed above with respect to claim 15 also applies to claim 6. Accordingly, claim 6 is rejected by the combination of Li and Park under the same rationale as set forth above with respect to claim 15.
As to claim 7, the claim recites a method that parallels the smart door lock of claim 16. Therefore, the analysis discussed above with respect to claim 16 also applies to claim 7. Accordingly, claim 7 is rejected by the combination of Li and Park under the same rationale as set forth above with respect to claim 16.
As to claim 8, the claim recites a method that parallels the smart door lock of claim 17. Therefore, the analysis discussed above with respect to claim 17 also applies to claim 8. Accordingly, claim 8 is rejected by the combination of Li and Park under the same rationale as set forth above with respect to claim 17.
As to claim 20, the claim recites a non-transitory readable medium that parallels the smart door lock of claim 11. Therefore, the analysis discussed above with respect to claim 11 also applies to claim 20. Accordingly, claim 20 is rejected by the combination of Li and Park under the same rationale as set forth above with respect to claim 11.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of LI et al. (U.S. Publication No. 2018/0044942 A1) hereinafter “Li” in view of the Applicant Submitted CHINESE Prior Art of JONG-KEUN PARK (CN No. 2692283 Y) hereinafter “Park” and further in view of the Prior Art of TAKADA (U.S. Publication No. 2017/0328086 A1) hereinafter “Takada”.

As to claim 18, the combination of Li and Piao as set forth above in into claim 11, further Li discloses wherein the smart door lock includes a lever handle base (handle 106, described in Paragraphs 0101-0102) and at least one of a latch bolt or a dead bolt, and the unlock operation comprises: disconnecting the lever handle base or the at least one of the latch bolt or the dead bolt (described in Paragraphs 0107-0114). But, Li does not expressly disclose wherein the smart door lock includes a clutch device connected to a lever handle base and at least one of a latch bolt or a dead bolt, and the unlock operation comprises: disconnecting the clutch device from the lever handle base or the at least one of the latch bolt or the dead bolt.
In the same field of endeavor, Takada discloses a smart door lock (shown in Figures 1-5B) including: a clutch device (clutch 10, shown in Figures 1, 4, 5A-B and described in Paragraphs 0038-0040) connected to a lever handle base (manually driven input shaft 6 [i.e. lever handle base], shown in Figures 1-2, 4-5B and described in Paragraphs 0038-0040) and at least one of a latch bolt or a dead bolt (dead bolt 7, shown in Figures 1-2 and described in Paragraphs 0038-0040), and the unlock operation comprises: disconnecting the clutch device from the lever handle base or the at least one of the latch bolt or the dead bolt (described in Paragraphs 0053-0054).
Thus, given the smart door lock of Li as modified by Piao and having the teaching of Takada, it would have been obvious to one with ordinary skill in this art at Takada into the combination of the device of Li and Piao, in order to have wherein the smart door lock includes a clutch device connected to a lever handle base and at least one of a latch bolt or a dead bolt, and the unlock operation comprises: disconnecting the clutch device from the lever handle base or the at least one of the latch bolt or the dead bolt, for the obvious motivational reasons of incorporating a conventional features by mare substitution of one well known component by another well know component that maybe achieved by a routine experimentation without requiring any inventive step/s.
As to claim 9, the claim recites a method that parallels the smart door lock of claim 18. Therefore, the analysis discussed above with respect to claim 18 also applies to claim 9. Accordingly, claim 9 is rejected by the combination of Li, Piao and Takada under the same rationale as set forth above with respect to claim 18.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of LI et al. (U.S. Publication No. 2018/0044942 A1) hereinafter “Li” in view of the Applicant Submitted CHINESE Prior Art of JONG-KEUN PARK (CN No. 2692283 Y) hereinafter “Park” and further in view of the Prior Art of YOON et al. (U.S. Publication No. 2015/0128667 A1) hereinafter “Yoon”.

As to claim 19, the combination of Li and Piao as set forth above in into claim 11, but Li does not expressly disclose wherein the smart door lock does not include a clutch 
In the same field of endeavor, Yoon discloses a smart door lock does not include a clutch device, and the unlock operation comprises: driving at least one of a latch bolt or a dead bolt to project (described in Paragraphs 0028, 0041, 0058, 0242 and 0249). 
Thus, given the smart door lock of Li as modified by Piao and having the teaching of Yoon, it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to incorporate the teaching disclosed by Yoon into the combination of the device of Li and Piao, in order to have wherein the smart door lock does not include a clutch device, and the unlock operation comprises: driving at least one of a latch bolt or a dead bolt to project, for the obvious motivational reasons of incorporating a conventional features by mare substitution of one well known component by another well know component that maybe achieved by a routine experimentation without requiring any inventive step/s.
As to claim 10, the claim recites a method that parallels the smart door lock of claim 19. Therefore, the analysis discussed above with respect to claim 19 also applies to claim 10. Accordingly, claim 10 is rejected by the combination of Li, Piao and Yoon under the same rationale as set forth above with respect to claim 19.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Patent No. 9,982,460 B2 Takada, discloses an electric lock comprising: a first input member configured to be rotationally driven under an electric driving force from a driving motor; a second input member configured to be rotationally driven under a manual driving force from one of a key and a thumb turn; an output member configured to move a dead bolt forward and backward; a reverse input blocking mechanism configured to allow transmission of the electric driving force from the driving motor to the first input member, and to lock up when reverse input torque is applied to the first input member, thereby keeping the first input member stationary; and an input switching clutch configured to selectively transmit either one of the electric driving force applied to the first input member and the manual driving force applied to the second input member, to the output member, whereby the electric lock can be locked and unlocked with either of the electric driving force and the manual driving force, wherein the input switching clutch includes: an outer ring configured to rotate together with the first input member; an inner ring provided radially inwardly of the outer ring, and configured to rotate about a rotation axis of the second input member together with the output member; and a plurality of rollers between the outer ring and the inner ring, wherein the input switching clutch is configured such that when the electric driving force is applied to the first input member, the outer ring becomes locked to the inner ring 

U.S. Publication No. 2020/0123808 A1 Lovejoy et al., discloses a deadbolt system for an access point (e.g., a door) includes a deadbolt head, a deadbolt arm, and a sliding mechanism including a cam slot. The deadbolt head may be constructed and arranged to be moved between an extended position and a retracted position. The deadbolt arm may be constructed and arranged to move in a locking direction or an unlocking direction. The deadbolt arm may operatively connect to the cam slot of the sliding mechanism, such that rotation of the deadbolt arm causes a camming action in the cam slot which moves the deadbolt head between an extended position and a retracted position. Thus, when rotated in a locking direction, the deadbolt arm moves the dead bolt head to the extended position, and when rotated in an unlocking direction, the deadbolt arm moves the deadbolt head to the retracted position.

U.S. Publication No. 2013/0293368 A1 Ottah et al., discloses a lock technology systems for homes and vehicle. Computer and electronic devices provide engineered locking methods which communication, media exchange locally or broad band, wired or 

U.S. Patent No. 9,528,299 B2 Yoon et al., discloses a digital opening and closing device for an entrance, comprising: a housing comprising an outer casing installed on an outdoor surface of a door, and an inner casing coupled to the outer casing with the door interposed between the inner and outer casings; a password input unit provided on the outer casing of the housing, the password input unit being used in inputting a password; a door opening and closing unit installed in the housing, the door opening and closing unit conducting an operation of opening or closing the door in response to a control signal of a control unit; the control unit comparing a password input to the password input unit with a preset reference password and controlling the door opening and closing operation of the door opening and closing unit; an opening 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/SISAY YACOB/						March 19, 2022           Primary Examiner, Art Unit 2685